Citation Nr: 1529647	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  10-28 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from December 1987 to December 1991.  Service in Southwest Asia is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2012, the Veteran testified at a personal hearing in Waco, Texas, before the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In an April 2014 Board decision, the claim was remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his pending claim.

As indicated above, the AOJ issued a SSOC as to the pending appeal in October 2014.  As noted in the June 2015 Appellant's Brief, due to a typographical error, the SSOC was mailed to the Veteran's incorrect address.  The SSOC was thus returned as undeliverable and there is no indication that it was resent to the correct address.  As such, the Veteran has not properly received the October 2014 SSOC; accordingly, the matter must be remanded for him to receive appropriate notification of the SSOC.

Additionally, the Veteran was afforded a VA examination in January 2014 at which time the examiner determined that the Veteran did not meet the criteria for PTSD.  The examiner also reported that the currently diagnosed depressive disorder, not otherwise specified (NOS), and anxiety disorder, NOS, were not linked to the Veteran's military service.  To this end, the Board notes that the January 2014 VA examiner essentially quoted a prior November 2010 VA examination, which did not rely upon the Veteran's corroborated in-service stressor of 'fear of hostile military activity.'  Moreover, in the June 2015 Appellant's Brief, the Veteran's representative raised an additional in-service stressor; specifically, the October 1991 shooting at Luby's Cafeteria in Killeen, Texas, which took place near Fort Hood, where the Veteran was stationed.  Thus, the Board finds that another VA medical opinion should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1. Mail a copy of the October 2014 supplemental statement of the case (SSOC) to the Veteran's current address of record.

2. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current psychiatric disorder to include PTSD, anxiety disorder, NOS, and depressive disorder, NOS.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:
(a)  The examiner should either diagnose PTSD or rule it out as a diagnosis.  The examiner should document all other current psychiatric diagnoses.

(b)  If the examiner diagnoses the Veteran with PTSD, the examiner should indicate whether it is at least as likely as not that the Veteran's currently diagnosed PTSD is due to the claimed in-service stressors to include his service in Southwest Asia and the October 1991 Luby's Cafeteria shooting, as discussed above.  In doing so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's reported fear of hostile military activity is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to his claimed stressors.

(c)  The VA examiner should also render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder to include anxiety disorder, NOS, and depressive disorder, NOS, had its(their) clinical onset in service or is(are) otherwise related to a disease or injury incurred in service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric symptoms since service.

3. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a SSOC and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

